Action- against the city of New York to recover for personal injuries sustained by plaintiff while driving a motorcycle upon Richmond avenue, a public highway in said city. Judgment dismissing the complaint and for costs against the plaintiff reversed on the law and a new trial granted, with costs to the appellant to abide the event. In our opinion, the question whether the defendant was negligent in permitting the highway, at the place and time of the accident, to be in a dangerous condition by reason of the blocking and overflowing of the ditch, causing the for*738mation of ridges or ruts of ice on the highway, as well as the question of contributory negligence, should have been submitted to the jury as a question of fact. The plaintiff should have been allowed to show, as he attempted to do, that there was no ice on Richmond avenue except at the place of the accident. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.